UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2302



LOUISE JAMISON,

                                              Plaintiff - Appellant,

          versus


JEFFERSON-PILOT LIFE INSURANCE COMPANY; UNUM
INSURANCE COMPANY,

                                           Defendants - Appellees,

          and


ELECTROLUX   HOME   PRODUCTS,   INCORPORATED;
ELECTROLUX HOME PRODUCTS BENEFIT PLAN,

                                                        Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-04-23111-5-MBS)


Submitted:   May 19, 2006                  Decided:   June 13, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant.    Christine Gantt Sorenson, HAYNSWORTH
SINKLER BOYD, P.A., Greenville, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Louise   Jamison   appeals    the   district   court’s    order

granting Jefferson Pilot Financial Insurance Company’s motion for

judgment and dismissing her claims of wrongful denial of benefits

and breach of fiduciary duty under the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1132(a)(1)(B) (2000).          We have

reviewed the record and find no reversible error.

          Jamison claims Jefferson Pilot denied her benefits after

she became disabled from her job.       Because the benefits plan at

issue grants the plan administrator discretionary authority to make

coverage determinations, we review the district court’s judgment

for an abuse of discretion.     Bynum v. Cigna Healthcare of North

Carolina, Inc., 287 F.3d 305, 311 (4th Cir. 2002).            Jefferson

Pilot’s policy covering Jamison ended December 31, 1998.               As

Jamison failed to show that she was disabled prior to 1999, the

district court did not abuse its discretion by granting Jefferson

Pilot’s motion for judgment.

          Accordingly, we affirm the order of the district court.

We also deny Jefferson Pilot’s motion for damages and costs under

Fed. R. App. P. 38 because we cannot conclude Jamison pursued this

litigation for malicious purposes, see Dyntel Corp. v. Ebner, 120

F.3d 488, 493 (4th Cir. 1997), nor has she previously filed

numerous frivolous suits, see Foley v. Fix, 106 F.3d 556, 558 (4th

Cir. 1997).   We dispense with oral argument because the facts and



                                - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -